Honorable R. F. Robinson
County Attorney
Willacy County
RaymordVllle,   Texas
Dear    Sir:                 OpFnion No. O-6654
                             Re: Authority of Commissioners’ CMi.rt
                                  under general road law to purchase
                                  pick-up trucks, dump trucks or
                                  passenger vehicles  for use of county
                                  commisstoners In supplying materials
                                  for  county road grading machinery.
        We have received        your recent   request   for   an opinion,
quotea as follows:
             “The Commissioners of this County are
       finding it difficult     to secure the servfces
       of a capable man to perform road work with
       the necessary machinery an8 equipment, wlth-
       out provlaing a dump truck or pick-up truck
       In which to carry necessary supplies to main-
       tainers,   and trucks + Due to the scarcity     of
       tires and vehicles,    it is next to Impossible
       to find a capable man to handle the malnten-
       ante of the roads who is in position      to supply
       a passenger car or pick-up in wh!.ch to carry
       oil, gasoline and other supplies to the maln-
       talners a
             “Will you kindly ad&e    me whether or not,
       in your opinion,    County Commissioners have the
       right,   under the direction  of the Commissioners t
       Court to purchase with County funds, pick-up
       trucks or c¶umptrucks OP passenger vehicles    to
       be used by the County Commissioners OP thefr
       employees for the purpose of supplying materials
       for County road graalng machinery.
               The population of Wlllacg County is 13,230       Inhabitants
according        to the 1940 Federal Census.
               After a careful search of the statutes we are unable
to find        any special statute,  or road law, under which Wlllacy
Honorable         R. F. Robinson,     page 2            o-6654



County operates, therefore,              the general   road law   fs   applicable
to Wlllacy County.

         Commissioners' Courts are courts of limited jurisdlc-
tion, in that their authority    extends only to matters pertaln-
ing to the general welfare of thefr respective     counties, and
their powers are only those expressly OF lmplledlg conferred
upon~them by the Constitution'and     statutes of the State.
Also, Commissioners1 Courts have Implied authority to do what
my be necessary in the exercise      of the duties or'powers con-
ferred. upon them. See Tex. Jur., Vol. 11, pps. 565-566,
            Article 2351, Revised          Civfl Statutes of Texas, 1925,
provides,     among other things,          that the Commissioners! Court
shall:


            “3    .   Lay out and. establish, change ana aiscon-
                      tinue public roads and highways,
            “4.       Build bridges   and keep them in repair.
            110 0 . e

            “6    o   Exercise general control  over all roads,
                      highways, ferrres ana bridges in theilr
                      counties .,‘I
            Article  6741,     Revised    Clvll   Statutes   of Texas,    1925,
provides     as follows:
          "The commissioners court may make and enforce
    all reasonable and necessary rules and orders for
    the working and repafring    of publfc roads, and to
    utilize   the labor to be usea and money expended
    thereon, not In conflict    wfth the laws of this State.
    Said court may purchase OP hfre all necessary road
    machinery, tools OP teams, and hire such labor as
    may be needed fn additfon to the labor requfred of
    cftlzens   to build or repafr the roads."
         We deem it a reasonable assumption that the transport-
ing of oil, gasoline,  and ot,her supplies to the road malnten-
ante machinery Fs a vital and necessary function in the es-
tablishment and mafntenance of a county's 7-oaa system.    AlSO,
the hauling of rock, sand, gravel,   and other necessary mater-
ials would be equally as necessary a function and duty in the
establishment  and maintenance of such road system.    We belfeve
that a pick-up truck and a dump truck would each have a use-
ful and necessary part to play in the discharge of the next
Honorable   R. F. Robinson,   page 3            O-6654



above mentioned duties, but we do not believe that a passenger
vehicle is, by Its very nature, suited to the needs herein set
out.
         Therefore,  it is the opinion of this department that
the Commissioners' Court of Wlllacy County has the authority
to purchase out of the Road and Bridge Fund of the county
pick-up trucks ana dump trucks to be used for the purpose of
supplying materials for the road grading machinery of the
County.   On the other hand, we do not believe  such court has
the authority   to purchase passenger vehicles to be used by
the County Commissioners, OP their employees, for the purposes
outlined by you.
        We trust   the forgoing    fully   answers your question.
                                    Yours very truly,
                                  ATTORNEY
                                         GENERALOF T'E73S


                                    By s/Robert L. Lattimore,   Jr.
                                         Robert L. Lattlmore,   Jr.
                                                         Assistant
RLL:LJ:wc

APPROVRG JUN 25, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORRRYGRNRRAL
Approved Opinion Committee By s/BwB Chairman